Citation Nr: 0609843	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Waco, Texas, Regional Office 
(RO).  The case was certified to the Board by the New York, 
New York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2006, the veteran was scheduled to appear before the 
Board at a video conference hearing to be held from the New 
York RO.  Prior to the date of the hearing, however, the 
representative informed the Board that the appellant had 
moved to the jurisdiction served by the Waco, Texas RO.  In 
light of this evidence, and the veteran's desire to present 
testimony at a video conference hearing held at the Waco, 
Texas RO in accordance with 38 C.F.R. § 20.700 (2005), this 
case is REMANDED for the following action:

The Waco RO should schedule the appellant 
for a video conference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

